Case: 18-60569      Document: 00514975125         Page: 1    Date Filed: 05/29/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                  United States Court of Appeals

                                    No. 18-60569
                                                                           Fifth Circuit

                                                                         FILED
                                  Summary Calendar                   May 29, 2019
                                                                    Lyle W. Cayce
UNITED STATES OF AMERICA,                                                Clerk


                                                 Plaintiff-Appellee

v.

DANIEL EARL WILSON, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:18-CR-42-1


Before KING, SOUTHWICK, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Daniel Earl Wilson, Jr. pled guilty to one count of failure to register as a
sex offender and was sentenced to 18 months of imprisonment and seven years
of supervised release.       On appeal, Wilson challenges three of the special
conditions of supervised release imposed by the district court: (1) a prohibition
on direct contact with any child under the age of 18, not including Wilson’s own
children, without court permission; (2) a prohibition on going to or remaining


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60569    Document: 00514975125     Page: 2   Date Filed: 05/29/2019


                                No. 18-60569

at places frequented by children under the age of 18 without approval by a U.S.
probation officer; and (3) a requirement that he submit to polygraph
examinations to ensure his compliance with the conditions of his supervised
release and a sex offender treatment program.
      Reviewing the district court’s imposition of these supervised release
conditions for abuse of discretion, we affirm. United States v. Ellis, 720 F.3d
220, 224-25 (5th Cir. 2013). In light of Wilson’s prior convictions for sex
offenses against his daughter and his prolonged disappearance from parole on
those convictions, the supervised release conditions imposed by the district
court are reasonably related to the relevant statutory sentencing factors, do
not involve a greater deprivation of liberty than is reasonably necessary to
fulfill those purposes, and are consistent with the relevant Sentencing
Commission policy statements. See id. at 225-26; United States v. Winding,
817 F.3d 910, 915 (5th Cir. 2016).
      AFFIRMED.




                                      2